Memorandum Per Curiam.
The premises referred to in the petition are used for commercial purposes and were so used in March, 1943, although not in the existing units. The emer gency rent must be fixed for the premises in their present arrangement by appropriate action pursuant to subdivision (e) of section 2 of the Emergency Rent Law (L. 1945, ch. 3) before summary proceedings may be maintained for nonpayment of rent. (Emergency Rent Law, § 6, subd. [a]; L. 1945, ch. 3.)
The final orders should be reversed, with $30 costs as of one appeal, and final orders directed in favor of tenants, with costs.
Shientag, McLaughlin and Hecht, JJ., concur.
Orders reversed, etc.